Title: To George Washington from David Humphreys, 11 February 1787
From: Humphreys, David
To: Washington, George



My dear General.
Hartford [Conn.] Feby 11th 1787

I had the honour to receive, last evening by the Post, your letter of the 23d of Jany, and am happy to relieve you from your apprehension, by informing that your confidential favor of the 26th of Decr with its enclosures had long since been safely received; & duly acknowledged in a private letter which was forwarded more than a fortnight since, by Colo. Wadsworth. But as he has business at New York & in Philadelphia, and travels like Mr Morse at his leisure, this may probably reach you, before his arrival at Mount Vernon.

In my last, I fully accorded with you, my dear General, on the inexpediency of your attending the Convention in May next:and gave you my reasons pretty fully on the subject.
It now gives me pleasure to advise you, that affairs have taken as favorable a turn in Massachusetts, as could be expected. The official letters (which are published) will inform you of the manner in which the mob from Hampshire, Berkshire & Worcester Counties assembled at Springfield; how they attempted (under Shays) to take possession of the Stores & Barracks; and finally how Sheppard by firing his Field Peices killed four Men & dispersed the rest. No small arms were discharged on either side. The next day Lincoln arrived from Boston with about 2500 Men, and routed a part of the Mob at West Springfield, without bloodshed. Shays soon after collected the different parties, who were in arms against government, at Pelham—Genl Lincoln advancing to Hadley, the Insurgents scattered, some retiring home, others coming in & taking the oath of allegiance. Shays, thus abandoned, fled with about 100 of the principals to the Hampshire Grants; as is supposed, either with a design of making their way to Canada, or of waiting to see whether the General Court (now sitting) will not pass an Act of oblivion in their favour. The plans of the Insurgents do not appear to have been devised, or managed, with system, or even with common ability. At an earlier period it was obviously in their power to have seized the public Magazine. The suppression of this crude essay, I am in hopes, will give a firmer tone to our governments in the East.
I beg you will make me to be remembered to Mrs Washington & the family with every token of essteem, and that you will believe me to be with sentiments of the highest veneration & respect Your sincere friend & Hble Servant

D. Humphreys

